Citation Nr: 1329548	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which also continued the Veteran's 20 percent 
disability evaluation for lumbosacral strain and granted 
service connection for sciatica of the left leg as part of 
this disability.  The Veteran perfected an appeal with 
regard to these disabilities.

The Veteran expressly limited his appeal with regard to his 
claim for an increased rating for lumbosacral strain.  A 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded, unless the claimant expressly limits the appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  In April 2011, the 
Veteran submitted a request for an increase in his 
disability rating for lumbosacral strain to 30 percent and 
"to cancel review of previous claim of increase of this 
condition."  This April 2011 letter represents an express 
limitation of the Veteran's appeal with regard to his claim 
for an increased disability rating for his lumbosacral 
strain with sciatica of the left leg.

In a May 2011 rating decision, the Veteran's disability 
rating for lumbosacral strain was increased to 40 percent 
and he was awarded a 20 percent disability rating for 
sciatica.  This rating decision exceeds the 30 percent 
evaluation requested by the Veteran and, therefore, this 
disability is not before the Board.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2013.  A 
transcript of the hearing is associated with the claims 
file.




FINDING OF FACT

The weight of the evidence is in favor of finding that the 
Veteran's current hypertension is aggravated by his service-
connected lumbosacral strain.


CONCLUSION OF LAW

Hypertension was aggravated by the Veteran's service 
connected lumbosacral strain.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, 
no discussion of compliance with VA's duty to notify and 
assist is necessary.

The Veteran asserts that his hypertension is secondary to 
his service connected low back disability (lumbosacral 
strain).  The Veteran has not asserted a theory of 
presumptive or direct service connection.  Since his claim 
is being granted based on the claimed secondary service 
connection theory of entitlement, no further discussion is 
required regarding these theories.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The private and VA treatment records show a current 
diagnosis of hypertension.  See e.g., February 2013 VA 
treatment records and private treatment records dated 
January 2009 and November 2011.  Additionally, he is 
currently service-connected for lumbosacral strain.  Thus, 
the first two requirements under Wallin have been satisfied.

The remaining question is whether the record contains 
medical nexus evidence establishing a connection between the 
service-connected lumbosacral strain and the current 
hypertension.  To this end, a private treatment record dated 
December 11, 2008, noted that the Veteran's elevated blood 
pressure could be "secondary to back pain."  In a November 
2011 letter, a private cardiologist, Dr. Jenkins, provided a 
positive medical nexus opinion, stating, "I have seen [the 
Veteran] with respect to his hypertension.  It is clear that 
his blood pressure is exacerbated by his pain level."  In 
the accompanying record, Dr. Jenkins stated that the 
Veteran's "pain complex exacerbates his hypertension.  
Today, he stated that he is not in pain, and his blood 
pressure is relatively controlled.  He does have spikes in 
his blood pressure when his pain level is elevated."  By way 
of clarification, Dr. Jenkins also submitted an April 2012 
letter, stating, "It is quite evident that inadequate pain 
control escalates blood pressure.  This is a well-documented 
phenomenon.  Further insight into the relationship of 
absence of pain control and hypertension are documented and 
can be reviewed in any medical literature."

By contrast, the August 2011 VA opinion found that the 
Veteran's hypertension was less likely than not proximately 
due to or the result of the Veteran's service connected 
lumbosacral strain.  The examiner noted that Dr. Jenkins' 
opinion was unfounded because the radiologic evidence 
related to the Veteran's lumbosacral strain did not show 
contact or compression of the nerve roots, foraminal 
stenosis, or nerve root impingement.  As a result, the 
Veteran's complaints of back pain were entirely subjective.

Aggravation of a nonservice-connected disability by a 
service-connected disability requires that there be an 
increase in severity of the nonservice-connected disability 
beyond the normal course of the condition.  The Veteran's 
elevated blood pressure readings due to inadequately 
controlled back pain reflect such an increase in the 
severity of the disability.  There is no requirement that 
the symptoms of the service connected disability be 
objectively measurable, which is the rationale for the 
negative August 2011 VA opinion.  As a result, Dr. Jenkins' 
opinion is found to have more probative weight than that 
opinion.  Thus, all reasonable doubt is resolved in 
the Veteran's favor and the weight of the evidence supports 
a finding that the third Wallin element has been met.

Because each of the three Wallin elements has been met, 
service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


